 



    Exhibit 10.6(a)

MASTER HOSTED SERVICES AGREEMENT
     THIS MASTER HOSTED SERVICES AGREEMENT (this “Agreement”), is dated
April 25, 2007 (the “Effective Date”) and is entered into by and between
Ericsson Inc., a Delaware corporation (“Ericsson”), and Rural Cellular
Corporation, a Minnesota corporation, having a place of business at 3905 Dakota
Street, Alexandria, MN 56308 (“Customer”).
     WHEREAS, Ericsson has supplied Customer with a wireless network products
and services and various hosted service applications under a Master Purchase
Agreement, dated March 14, 2002 (“March 14, 2002 MPA”), which was amended and
restated on November 15, 2006 (the “MPA”) and the Hosted Managed Services
Statement of Work dated August 12, 2005 (the “HMS SOW”) and Customer would like
to continue to purchase such products and services from Ericsson as set forth in
this Agreement with respect to the hosted services and with respect to the
wireless network products and services as set forth in the MPA and the March 14,
2002 MPA, including the HMS SOW shall terminate in its entirely as of the
Effective Date, as is defined in Section 2 below; and
     WHEREAS, Customer and Ericsson have agreed that the business structure
established pursuant to this Agreement will achieve the objectives contemplated
by the parties in establishing a new flexible framework governing the standard
terms and conditions upon which Ericsson will provide to Customer, and Customer
will purchase from Ericsson, those certain specified hosted services pursuant to
this Agreement;
     NOW, THEREFORE, Ericsson and Customer hereby agree as follows:

1.   Scope of Agreement. This Agreement replaces in its entirety the HMS SOW as
of the Effective Date and sets out the standard terms and conditions that will
govern the provision by Ericsson of hosted managed services purchased by
Customer after the Effective Date and during the Term of this Agreement (the
“Hosted Managed Services”). Specific terms and conditions will be agreed to
between the parties and set out in individual Schedules to this Hosted Managed
Services Agreement.

2.   Term. The term of this Agreement shall commence on the Effective Date.
Unless otherwise terminated in accordance with the provisions of this Agreement
the Term shall continue for a period of four (4) years after the Effective Date
(the “Term”). Either party may indicate to the other its intention to renew the
Agreement by a further term of one (1) year by providing a written notice at
least 120 days before the expiration of the Term. The other party may then agree
to so extend the Term by providing the first party with a notice to such effect
at least 90 days before the expiration of the Term, failing which, the Agreement
will terminate at the expiration of the Term. Notwithstanding the expiration or
termination of this Agreement for any reason, each Schedule entered into prior
to the date of such expiration or termination will remain in full force and
effect in accordance with the provisions thereof, including each of the
provisions of this Agreement incorporated by reference into such Schedule.

3.   Schedules. Each Schedule will, at a minimum, include the following:

  (a)   A reference to this Agreement, which reference will be deemed to
incorporate all applicable provisions of this Agreement.

Page 1 of 16

 



--------------------------------------------------------------------------------



 



  Exhibit 10.6(a)

  (b)   The date as of which the applicable Schedule will be effective, and the
term or period of time during which Ericsson will provide the applicable
services and resources to Customer pursuant to that Schedule.     (c)   The
amounts payable to Ericsson by Customer for the services and resources to be
provided under the applicable Schedule, the basis on which such amounts will be
determined, and the schedule on which such amounts will be invoiced to Customer
by Ericsson.     (d)   A description of the services and resources to be
provided by Ericsson to Customer pursuant to that Schedule.     (e)   Provisions
with respect to exclusions and limitations, if applicable.     (f)   Any
provisions applicable to the services and resources provided under that Schedule
that are not otherwise set forth in this Agreement or that are exceptions or
modifications to the provisions set forth in this Agreement.

A form of schedule is attached hereto as Exhibit A. No schedule will become
effective until it has been executed by authorized representatives of both
Ericsson and Customer.

4.   Acceptance. The following provisions apply with respect to the acceptance
of the Hosted Managed Services:

  (a)   Acceptance tests (the “Acceptance Tests”) will be carried out in respect
of the particular Hosted Managed Service that is provided by Ericsson, to verify
that it will operate and perform in accordance with the relevant specifications
provided by Ericsson (the “Specifications”).     (b)   Ericsson will notify
Customer when it determines that the Hosted Managed Service is ready for
Acceptance Tests, such notice to be given no less than seventy-two (72) hours
before commencement of the Acceptance Tests. Customer and Ericsson will jointly
commence the Acceptance Tests on the date mutually agreed upon by both parties
and specified in Ericsson’s notice (or other determined date). Representatives
of Ericsson and Customer will sign off on the form provided by Ericsson for the
Acceptance Tests (the “Tests Results Form”) as to whether each item of the test
was passed or failed. If Customer does not have a representative attend the
Acceptance Tests on the mutually scheduled date, Ericsson will proceed with
those tests and immediately forward the Test Results Form to Customer. No later
than five (5) days after the effective receipt (in accordance with Section 21 of
this Agreement) by Customer of the Test Results Form, Customer will give
Ericsson a written notice confirming that the Hosted Managed Service is accepted
or refusing acceptance, in which case Customer’s notice will state the
particulars of the alleged deviation. If Customer fails to notify Ericsson
during this period, Ericsson will, at its discretion but acting reasonably,
determine whether or not the Hosted Managed Service is accepted and the Hosted
Managed Service is deemed to have been accepted on the date upon which the
Acceptance Tests were successfully completed.

Page 2 of 16

 



--------------------------------------------------------------------------------



 



    Exhibit 10.6(a)

  (c)   If the Acceptance Tests results indicate that the Hosted Managed Service
does not fulfill the requirements of the Specifications, Ericsson will
diligently correct these defects at no additional cost to Customer. Acceptance
of the Hosted Managed Service will not be unreasonably refused because of minor
deviations that do not prevent it from being put into operation, although this
will not relieve Ericsson from its obligation to remedy the deviations without
undue delay. As used in the previous sentence “minor deviation” means that both
parties agree that the defect will not affect end users quality of service. Upon
correction of the defects, the relevant Acceptance Tests will be repeated on the
relevant Hosted Managed Service in accordance with the procedures set out in
this Article. Upon successful completion of the Acceptance Tests, the Hosted
Managed Service will be deemed accepted by Customer and Acceptance will be
deemed to have taken place as of that completion.     (d)   If the date the
Acceptance Tests are successfully completed is delayed as the result of the
failure of Customer to fulfill its obligations under this Agreement, Acceptance
will be deemed to have occurred on the date it would reasonably have taken place
if Customer had fulfilled those obligations.     (e)   Acceptance of the Hosted
Managed Service may involve testing the Hosted Managed Service itself and
interfaces (standard or agreed) to equipment and services not supplied by
Ericsson under this Agreement. For this reason, tests of all products and
services not supplied by Ericsson must be completed by Customer prior to
commencement of Acceptance Tests and in the event that tests of applicable
external products and services are incomplete, Customer will allow Ericsson to
exclude affected tests, and the Test Results Form will indicate that test has
been excluded. In the event the Hosted Managed Service passes the other relevant
tests, it will be deemed accepted. Ericsson will help co-ordinate integration
testing with products and services not supplied by Ericsson and may require the
participation of the suppliers of such products and services in the testing
process.     (f)   If Customer commences use of the Hosted Managed Service,
other than for the express purpose of training or testing as agreed between
Ericsson and Customer in writing prior to Acceptance, it will be deemed accepted
by Customer.

5.   Subscriber Forecasts. Upon Ericsson’s prior written request, Customer will
use commercially reasonable efforts to provide annual forecasts (“Forecasts”) of
(i) the numbers of subscribers to each Hosted Managed Service (“HMS
Subscribers”) and (ii) volume forecasts. Customer shall provide Forecast one
(1) month prior to the start of each calendar year. In addition, Customer shall
provide Ericsson with one (1) month advance notice of significant marketing
initiatives that could reasonably be expected to generate additional volume. The
parties agree and acknowledge that all Forecasts shall be deemed confidential
information of Customer.

6.   Payment Terms. All invoices will be due and payable to Ericsson within
thirty (30) days from the date of the invoice. Any sum due to Ericsson hereunder
that is not paid when due will bear interest thereafter until paid at a rate
equal to the lesser of 1.5% per month or the maximum rate allowed by applicable
law.

Page 3 of 16

 



--------------------------------------------------------------------------------



 



    Exhibit 10.6(a)

7.   Software. To the extent that licenses or rights to use software
(“Software”) are included as part of the Hosted Managed Services, the following
conditions will apply.

  (a)   The Software and related documentation (including all copies thereof)
shall remain Ericsson’s exclusive property.     (b)   Customer may not reverse
engineer, decompile or otherwise derive the source code from the object code of
the Software.     (c)   Customer may not merge the Software with other software
computer program materials to form a derivative work or otherwise modify or
alter the Software in any manner whatsoever.     (d)   Customer may make only
one copy of the Software solely for backup purpose.     (e)   Customer may make
copies of the Software-related documentation solely for internal purposes.

The provisions of this Section 7 will survive the expiration or termination of
this Agreement for any reason. Additional specific provisions may be set out in
the applicable Schedule.

8.   Change Control Procedure. Unless otherwise indicated in a Schedule, the
Change Control Procedure set out in Exhibit B will apply to the Hosted Managed
Services purchased by Customer during the Term.

9.   Purchase Orders. Annually, Customer will issue to Ericsson a blanket
purchase order for each Schedule that covers its’ purchase of Services from
January 1st to December 31st of that calendar year. If a Schedule terminates or
expires at a date earlier than December 31st of that calendar year, the purchase
order shall cover the purchase of Services from January 1st through the date of
termination expiration of the Schedule.

10.   Taxes. Customer will be responsible for, and will pay or reimburse
Ericsson for, any sales, use, excise or other taxes, however designated or
levied, based upon this Agreement, any amounts payable to Ericsson hereunder, or
any services, systems, materials or goods provided to Customer hereunder or
their use.

11.   Warranty. During the Term of the Agreement, Ericsson warrants and agrees
that it will perform the Hosted Managed Services in a good and workmanlike
manner and that the Hosted Managed Services will operate in accordance with the
specifications set out in the Schedules (the “Specifications”). The foregoing
warranty will expire, with respect to each Schedule, at the end of the term of
the relevant Schedule. In the event of a breach of such warranty, Ericsson
shall, at its own expense, correct any such defect within the time frames set
forth in the appropriate Schedule. Except as expressly stated in the appropriate
Schedule, Customer’s sole remedy in the event of a breach of this warranty or of
Ericsson’s failure to meet the monthly service levels set forth in the
appropriate Schedule, which are material to Customer’s revenues, shall be the
credit set out in the appropriate Schedule. Ericsson does not warrant that the
operation of the Hosted Managed Services will be uninterrupted, error-free,
available or usable at all times, or provided without delay, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, THERE ARE NO, AND ERICSSON

Page 4 of 16

 



--------------------------------------------------------------------------------



 



    Exhibit 10.6(a)

    HEREBY DISCLAIMS ALL, OTHER WARRANTIES, WHETHER IMPLIED, EXPRESS OR
STATUTORY, WITH RESPECT TO THE PRODUCTS, CONTENTS, OR SERVICES PROVIDED TO
CUSTOMER HEREUNDER, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR USE.   12.   Exclusions.

  (a)   Ericsson will not be responsible for unauthorized access to or
alteration of Customer’s or HMS Subscribers’ transmissions or data, any material
or data sent or received or not sent or received, or any transactions entered
into through the Hosted Managed Services, other than unauthorized access,
alterations or transmission by Ericsson or its contractors. Ericsson is not
responsible or liable for (i) any threatening, defamatory, obscene, offensive or
illegal content or conduct of any other party or any infringement of another’s
rights by any other party, including intellectual property rights and privacy
rights, or (ii) any content using or included in the Hosted Managed Services by
any third party.     (b)   Ericsson reserves the right to suspend or terminate
the Hosted Managed Services for any HMS Subscriber (as defined in the
appropriate Schedule) or set of HMS Subscribers when fraud, abuse, misuse, or
criminal activity by an HMS Subscriber is detected, or (ii) an HMS Subscriber’s
account activity generates extraordinary load affecting the overall performance
of the system used to provide a particular Hosted Managed Service (the
“System”), such as virus or spam attacks that generate extraordinary e-mail
synchronization loads on the System causing service degradation for other HMS
Subscribers. Any such suspension or termination of the Hosted Managed Services
will be communicated to Customer prior to action being taken by Ericsson.    
(c)   Ericsson has no obligation to monitor the third party content on the
Hosted Managed Services, however any third party content or applications that
materially violate the terms of this Agreement, materially interfere with the
functioning of Ericsson’s software, contravene Ericsson’s Code of Business
Ethics, or in Ericsson’s reasonable opinion are illegal or inappropriate, may be
removed by Ericsson. Ericsson will give prior written notice to Customer of such
removal.     (d)   Any dealings with third parties (including advertisers)
included within the Hosted Managed Services or participation in promotions,
including the delivery of and the payment for goods and services, and any other
terms, conditions, warranties or representations associated with such dealings
or promotions, are solely among Customer, HMS Subscribers and the advertiser or
other third party content providers, if any. Ericsson will not be responsible or
liable for any part of any such dealings or promotions.

Customer shall have the right to request that Ericsson suspend any third party
content or applications that Customer believes are illegal or inappropriate,
including but not limited to any applications that support illegal peer-to-peer
file sharing. Upon such request, Ericsson will immediately remove such content
and notify Customer of such removal.
Page 5 of 16

 



--------------------------------------------------------------------------------



 



    Exhibit 10.6(a)

13.   Ericsson Excused from Performance. Ericsson will be temporarily excused
from the performance of the Hosted Managed Services and from complying with the
Service Levels and Key Performance Indicators (“KPI’s”) set out in the
appropriate Schedules, and Ericsson will not have any liability for such
non-performance or non-compliance, in the event that and insofar and for so long
as the performance of the Hosted Managed Services or the compliance with the
Service Levels or KPI’s is prevented, hindered or delayed as a result of the
following:

   (a)   Customer not complying with its obligations or responsibilities under
this Agreement and the Schedules.      (b)   Customer not timely following
Ericsson’s commercially reasonable advice in relation to and material to minimum
capacity, performance or functionality requirements of Customer’s CDMA & GSM
networks or parts thereof. If any of the Forecasts is exceeded by greater than
20%, during the interval of the exceeded Forecast, Ericsson and Customer will
mutually agree to relaxed Quality of Service and KPI targets. In the event that
any Forecast is exceeded by more than 20% after Customer has reported the
Forecast in good faith, Ericsson will use all commercially reasonable efforts to
increase capacity to meet demand within 8-12 weeks.      (c)   Scheduled
downtime for maintenance and installation of Customer’s network, and planned
downtime for maintenance and installation of the System (“Scheduled Downtime”).
Scheduled Downtime will (i) occur only during the maintenance window currently
defined as 12:01A.M CST — 4:59A.M. CST, (ii) shall not exceed 20 hours per month
and (iii) Ericsson shall notify and coordinate with Customer in advance of such
Scheduled Downtime events in order to minimize its impact on Customer’s
operations.

14.   Customer Responsibilities and Commitments. Notwithstanding any provision
in this Agreement, Customer will:

   (a)   Establish and provide the necessary transport links to Ericsson’s
Service Location in Plano, TX and provide the necessary equipment at the
Customer network’s location to terminate the transmission link. Unless otherwise
specified in the applicable Schedule, this includes, but is not limited to, all
necessary routers, firewalls, intrusion detection, Mail and Server Filters as
reasonably deemed necessary by Ericsson to connect and secure the link between
Customer and Ericsson.      (b)   Provision and maintain necessary transmission
facilities, and bandwidth to support the Forecasts specified in the applicable
Schedule.      (c)   Support Ericsson’s efforts and assist in providing access
to IT networks, transport facilities and other points of access as reasonably
required to support and expand the Hosted Managed Services.      (d)   Customer
will be responsible for any changes to its networks and the connection interface
to the System required in order to comply with government regulations. Ericsson
will be responsible for any changes to the System. Ericsson will provide access
to Customer to associated Ericsson sponsored user groups, development
conferences, and ad-hoc meetings.

Page 6 of 16

 



--------------------------------------------------------------------------------



 



    Exhibit 10.6(a)

15.   Indemnification.

   (a)   Ericsson shall, at its own expense, (i) defend Customer in any claim or
legal action in North America, alleging that the purchase or use of any Service
provided by Ericsson to Customer hereunder or any portion thereof, directly
infringes any patent, trademark or copyright of any third party (“Infringement
Claim”) and (ii) pay any settlement reached or final award, including reasonable
attorney’s fees, for infringement. As a condition of such defence or payment,
Customer is required to (i) give Ericsson prompt written notice of any
Infringement Claim; (ii) provide Ericsson with the sole control of the defence
and/or settlement of the Infringement Claim; and (iii) cooperate fully with
Ericsson in such defence or settlement. Customer may, at its own expense,
participate fully in the defence of such Infringement Claim.      (b)   In the
event Ericsson becomes aware of a potential Infringement Claim, Ericsson shall
use its reasonable best efforts to avoid any interruption of the Hosted Managed
Services and may (or in the case of an award of an injunction, shall) at its
sole option and expense: (i) procure for Customer the right to continue using
the alleged infringing Hosted Managed Services; (ii) replace or modify the
alleged infringing Hosted Managed Services with an equivalent service so that
Customer’s use is non-infringing; or (iii) if the remedies under the foregoing
clauses (i) and (ii) are not commercially feasible, require Customer to
discontinue use of the infringing Hosted Managed Services and (1) refund to
Customer of the fees paid for the affected Hosted Managed Services and
(2) provide Customer with reasonable co-operation with respect to transition to
a hosted managed service platform.      (c)   Ericsson has no liability with
respect to any Infringement Claim in the event that the affected Service (i) is
manufactured, designed or supplied by Ericsson in accordance with any design or
special instruction furnished by Customer unless there was another reasonable
way to comply with such design or instruction, provided that the Infringement
Claim relates to such design or special instruction; (ii) is used by Customer
outside of North America provided that the Infringement Claim arises from such
use outside North America, (iii) is used by Customer in a manner or for a
purpose not contemplated in this Agreement provided that the Infringement Claim
arises from such uncontemplated manner or purpose, (iv) is used by Customer in
combination with other products, services or applications not provided or
approve in writing by Ericsson under this Agreement, including any software
developed by Customer through the permitted use of the Managed Services,
provided that the Infringement Claim arises from such combination or use
thereof; or (v) is modified by Customer without Ericsson’s written
authorization, provided that the Infringement Claim arises from such
modification. If Customer continues use of the affected Service notwithstanding
Ericsson’s request to replace or modify pursuant to 15.(b)(ii) or its
requirement to discontinue use pursuant to 15.(b)(iii), Ericsson shall not be
liable for such use. Customer shall indemnify Ericsson against all liability and
costs of defence, including reasonable attorney’s fees, for any and all claims
against Ericsson for infringement based upon any of the foregoing.

Page 7 of 16

 



--------------------------------------------------------------------------------



 



    Exhibit 10.6(a)

  (d)   The above provisions constitute the exclusive recourse of Customer and
the entire obligation and liability of Ericsson with respect to any claim for
infringement of intellectual property rights.     (e)   Each party will defend,
indemnify and hold harmless the other party and its respective officers,
directors and employees against any and all claims, demands, and causes of
action brought against the other by third parties for bodily injury (including
death) or loss or damage to tangible property of a third party directly arising
out of the intentional wrongful acts or omissions, the grossly negligent acts or
omissions or strict liability of the indemnifying party, its officers, agents,
employees, or subcontractors in the performance of this Agreement. If Ericsson
and Customer jointly cause such losses, claims, demands, damages or causes of
action, the parties shall share the liability in proportion to their respective
degree of causal responsibility. The indemnified party shall notify the other
party in writing within thirty (30) days of its actual knowledge of any such
claim. The indemnifying party shall have sole control of the defence and all
related settlement negotiations, except that the indemnified party may retain
control to the extent necessary to protect itself in any matter involving
un-indemnified claims; and the indemnified party shall provide the indemnifying
party with the assistance, information, and authority reasonably necessary to
perform the above. Notwithstanding the foregoing, the indemnified party shall
not be subject to any material obligations or restrictions in any settlement
that has not been expressly approved by the indemnified party in writing, which
approval shall not be unreasonably withheld.

16.   Cooperation with Requests for Information. In the event that Customer is
required by law to comply with a legally valid request for information or
documents including but not limited to subpoenas, pen registers or wiretaps in
connection with the Hosted Managed Services, Ericsson will, at Customer’s
request, provide Customer with reasonable co-operation, provided that such
co-operation does not contravene applicable law.   17.   Rights in Work
Products. Each party’s rights in and to the work products to be developed and
provided by Ericsson under this Agreement are set forth herein. Unless otherwise
set forth herein or in the applicable Schedule, Ericsson will have exclusive
ownership of such work products, and Customer will have a non-exclusive,
non-transferable license to use such work products as contemplated herein.   18.
  Confidentiality. Each party agrees that all confidential documents, work
product and information (including all computer code and related materials)
received or otherwise obtained from the other party pursuant to this Agreement,
whether before or after the Effective Date, will be, and will be deemed to have
been, received in confidence and will be used only for the purpose of carrying
out the obligations of, or as otherwise contemplated by, this Agreement. Without
the other party’s prior written consent, neither party may disclose any such
information to any third party, and each party will disclose such information
only to such of its officers, employees and agents that have a need to know such
information for the purposes contemplated hereby. However, the provisions of
this Section will not apply to any such information that (i) is or becomes
generally available to the public without the fault or negligence of either
party, (ii) is already in the possession of the receiving party without being
subject to another confidentiality obligation, (iii) is or becomes available to
the receiving party on a non-confidential basis from a source other

Page 8 of 16

 



--------------------------------------------------------------------------------



 



    Exhibit 10.6(a)

than the disclosing party; provided that such source is not bound by a
confidentiality obligation of the disclosing party, (iv) is required to be
disclosed pursuant to an arbitration proceeding conducted in accordance with
this Agreement, or (v) is required to be disclosed pursuant to a requirement of
any governmental authority or any statute, rule or regulation; provided that the
party required to disclose such information of the other party provides to the
other party notice of such requirement of any such disclosure and cooperates
with the other party to prevent or restrict any such disclosure to the extent
allowed by applicable law.

19.   Limitation of Liability. Except for Ericsson’s liability under any
indemnity provision in this Agreement, (i) any liability of Ericsson arising
from or relating to this Agreement, whether based on contract, warranty, equity,
indemnity, tort (including Ericsson’s negligence), intended conduct, strict
liability, or otherwise will be limited to Customer’s actual, direct damages,
and (ii) the amount of damages recoverable against Ericsson for all events, acts
or omissions shall not exceed, in the aggregate, the greater of one hundred
thousand dollars ($100,000) or the prices or fees then already paid by Customer
to Ericsson under the applicable Schedules or services that give rise to such
liability. In no event shall either party be liable for any special, incidental,
indirect or consequential damages in connection with this Agreement, whether
based on action or claim in contract, warranty, equity, tort (including
negligence), intended conduct, strict liability or otherwise, even if such
damages are foreseeable.

20.   Termination. Either party may terminate this Agreement upon thirty days’
written notice to the other party if such party breaches in any material respect
any of the terms of this Agreement (except for payment default) and such breach
remains uncured at the end of the thirty day notice period. In the event that
Customer defaults in the payment when due of any amount due to Ericsson
hereunder and does not cure the default within ten (10) business days after
being given written notice specifying the default, then Ericsson may, by giving
written notice thereof to Customer at any time thereafter and before the default
is cured, terminate this Agreement or the applicable Schedule as of the date
specified in the notice of termination.

21.   Notice. Any notices pursuant to this Agreement shall be in writing and
shall be sent to the parties at the following address or at such other addresses
as shall be specified by the parties by like notice:

      If to Ericsson:   If to Customer:       Ericsson Inc.
6300 Legacy Drive
Plano, Texas 75024
Attention: VP RCC KAM   Rural Cellular Corporation
3905 Dakota Street
Alexandria, MN 56308
Attention: President       With a copy to:   With a copy to:       Ericsson Inc.
6300 Legacy Drive
Plano, Texas 75024
Attention: Legal Department   Rural Cellular Corporation
302 Mountain View Drive
Colchester, VT 05446
Attention: Legal Services Department

Such notices or other communications shall be deemed to have been duly given and
received (i) on the day of sending if sent by personal delivery, cable,
telegram, facsimile
Page 9 of 16

 



--------------------------------------------------------------------------------



 



    Exhibit 10.6(a)

transmission or telex, (ii) on the next business day after the day of sending if
sent by Federal Express or other similar express delivery service, or (iii) on
the fifth calendar day after the day of sending if sent by registered or
certified mail (return receipt requested).

22.   Dispute Resolution. Any disputes arising under or relating to this
Agreement shall be resolved in accordance with the Commercial Arbitration Rules
of the American Arbitration Association. Arbitration shall be held in the City
of New York, New York, or such other place as the parties may agree and shall
include an award of attorneys’ fees (and the amount of such fees) to the
prevailing party. The arbitrators’ award shall be final and binding, and
judgment thereon may be entered in any court having jurisdiction over the party
against which enforcement is sought; provided that any such award rendered by
the arbitrators shall be strictly in conformance to and in accordance with the
terms and conditions of this Agreement, including without limitation the
limitation of liability provisions contained herein. Other than those matters
involving injunctive relief as a remedy or any action necessary to enforce the
award of the arbitrators, the parties agree that the provisions of this Section
are a complete defense to any suit, action or other proceedings instituted in
any court or before any administrative tribunal with respect to any dispute or
controversy arising under or relating to this Agreement. Nothing in this Section
shall prevent either party from exercising its rights to terminate this
Agreement as specified herein. The provisions of this Section shall survive the
expiration or termination of this Agreement for any reason.

23.   Media Releases. All media releases, public announcements and public
disclosures by either party relating to this Agreement or the subject matter of
this Agreement, including, without limitation, promotional or marketing material
but not including any announcement intended solely for internal distribution or
any disclosure required by legal, accounting or regulatory requirements beyond
the reasonable control of the party, will be coordinated with and subject to the
final approval by both parties prior to release.

24.   Force Majeure. Each party will be excused from performance hereunder
(except for payment obligation) for any period and to the extent that it is
prevented from such performance, in whole or in part, as a result of delays
caused by the other party or an unforeseeable act of God, natural disaster, war,
civil disturbance, court order, labor dispute, third party non-performance, or
other cause beyond its reasonable control and which it could not have prevented
by reasonable precautions, including failures or fluctuations in electrical
power, heat, light, air conditioning or telecommunications equipment, and such
non-performance will not be a default hereunder or a ground for termination
hereof; provided however, the party whose performance is not affected by such
force majeure may terminate the applicable Schedule without penalty upon written
notice if the force majeure prevents the other party’s performance for more than
ninety (90) days.

25.   Relationship. The relationship between Customer and Ericsson is that of
independent contractor. This Agreement does not create any employer-employee,
agency, joint venture, or partnership relationship between Customer and
Ericsson. Ericsson shall exercise control over the means and manner of the
performance of services pursuant to this Agreement. No employee, agent, or
assistant of Ericsson, or other person participating on Ericsson’s behalf, shall
be considered an employee of Customer or entitled to any employment fringe
benefits of Customer.

Page 10 of 16

 



--------------------------------------------------------------------------------



 



    Exhibit 10.6(a)

26.   Conflicts. In the event of a conflict between the terms of this Agreement
and those of a Schedule, the terms of the Schedule will prevail.

27.   Miscellaneous. This Agreement shall be governed by the laws of the State
of New York, other than the choice of law rules. Neither party may assign this
Agreement without the other party’s prior written consent; except that by
providing the other party with a prior written notice thereof, either party may
assign this Agreement to any corporation or partnership that controls, is
controlled by, or is under common control with the assigning party or to any
corporation that results from a merger or consolidation with the assigning party
or that acquires substantially all of the assigning party’s assets as a going
concern, without the other party’s consent. As used in the preceding sentence,
“control” and its derivatives mean with respect to any entity the legal,
beneficial or equitable ownership, directly or indirectly, of fifty percent
(50%) or more of the voting capital stock (or other ownership interest, if not a
corporation) of such entity. Notwithstanding the foregoing provisions, Ericsson
will be entitled to assign all or a part of its rights and obligations under a
Schedule to a third party, provided that Ericsson provides RCC with prior
written notice of ninety (90) days and that such assignment does not relieve RCC
or Ericsson of its obligations or deprive RCC or Ericsson of its rights under
the Schedule, and is at no cost to RCC. The provisions of this Agreement shall
be severable, and if any provisions shall be held unenforceable the remaining
provisions shall remain in full force and effect. Expiration or termination of
this Agreement for any reason shall not release either party from any liability
or obligation set forth in this Agreement which (i) the parties have expressly
agreed will survive any such expiration or termination, or (ii) remain to be
performed or by their nature would be intended to be applicable following such
expiration or termination. This Agreement, each Schedule, and all exhibits
attached hereto or thereto, each of which is hereby incorporated herein or
therein, as applicable, for all purposes, constitute the entire agreement
between Ericsson and Customer with respect to the subject matter hereof and
thereof, and there are no understandings or agreements relative hereto or
thereto that are not fully expressed herein or therein. Any other terms or
conditions included in any quotes, acknowledgements, bills of lading, purchase
orders, invoices or other forms utilized or exchanged by the parties hereto that
are in addition to or in conflict with those set forth in this Agreement or the
applicable Purchase Order will be of no force or effect and will not be
incorporated herein or be binding unless specifically and expressly agreed to in
writing by both parties. No change, waiver or discharge will be valid unless in
writing signed by an authorized representative of the party against whom such
change, waiver or discharge is sought to be enforced. Each party, by executing
this Agreement, represents and warrants that all necessary corporate or other
authority to execute the Agreement has been obtained and that the person signing
the Agreement is authorized to do so and thereby bind that party.

      SIGNED for and on behalf
of Rural Cellular Corporation   SIGNED for and on behalf
of Ericsson Inc.             /s/ Ann Newhall   /s/ Brian Mihelich       Name:
Ann Newhall
Title: Chief Operating Officer
Date: 4/25/07   Name: Brian Mihelich
Title: Vice President Sales
Date: 4/27/07

Page 11 of 16

 



--------------------------------------------------------------------------------



 



    Exhibit 10.6(a)

Schedule No. ___
This Schedule No. ___(this “Schedule”), effective as _______________, 2005 is
entered into by and between Rural Cellular Corporation (“Customer”) and Ericsson
Inc. (“Ericsson”). This Schedule is a part of and subject to the terms and
conditions set forth in the Hosted Managed Services Agreement, effective as of
_______________, 200___, between Customer and Ericsson. In the event of a
conflict between the terms of the Hosted Managed Services Agreement and those of
this Schedule, the terms of this Schedule will prevail.
1. Scope of Work.
2. Term of Hosted Managed Services.
3. Description of Hosted Managed Services.
4. Fees.
5. Other Provisions.

      ERICSSON INC.   RURAL CELLULAR CORPORATION       By:
___________________________________________   By:
___________________________________________ Printed Name:
___________________________________   Printed Name:
___________________________________ Title:
__________________________________________   Title:
__________________________________________

Page 12 of 16

 



--------------------------------------------------------------------------------



 



           Exhibit B — Change Control Procedure
Introduction
This document specifies the Change Control Procedure, which should be completed
for all new enhancements or operational changes. The attached form in Appendix
is a proposed draft of the Change Request Form, included for illustrative
purposes, which will be used to request changes.
Change Control Procedure
Introduction
The Change Control Procedure is a key element in the governance. The procedure
encompasses all activities required to handle the implementation of changes to
this Agreement, any Schedules and corresponding service delivery.
Categories of Change
There are two categories of changes to the Agreement and its Schedules:
Operative changes: Changes that are related to the day-to-day operation and
service delivered. These may include, but are not limited to:

•   Service configuration changes, which do not require customization (e.g.: new
features, interfaces changes)   •   Introduction of new features, services and
enhancements (which may require customization or platform upgrade)   •   Network
configuration changes (e.g.: due to changes in Customer’s transport or service
networks)

Non-operative changes: Changes that are related to the relationship and service
delivered.
Adjustments of Fee or Service Charge
Ericsson will quote an adjustment of the applicable Service Charges.
Change Request Procedure
Initiation of Change
Either Ericsson or Customer can initiate a request for change of the Agreement
or a Schedule at any time. The change request procedure requires Customer
together with Ericsson to conduct a pre-study, to evaluate / assess the changes
and deliver a prepared Change Request Form. A change can only be decided upon on
the basis of a prepared Change Request Form (see sample attached in Appendix 1).
The Change Request Form shall contain, but is not limited to:
Page 13 of 16

 



--------------------------------------------------------------------------------



 



•   The objectives of the change and the target timetable for achieving these
objectives.   •   The adjustments to the Service Charges, if applicable.   •   A
detailed implementation plan for the implementation of the relevant change
including Customer acceptance.   •   The operational consequences of the change
and the likely effect of it on the KPIs and Service Levels.   •   Performance
commitments, if any that pertain to the change.   •   The impact on any of the
Hosted Managed Service contractual documents.   •   Any other information as may
be relevant in the circumstances.

Decision of a Change
The change request can be accepted, rejected, or accepted with conditions.
Acknowledgement of receipt of Change Request will be sent within two
(2) business days. A response to a Change Request will be sent within fifteen
(15) business days. If the request requires extensive investigation, the
response may specify a need for further time to investigate a solution. Accepted
with conditions might result in a new pre-study to be conducted. If Customer
reject the changes at this stage (other than a Change Request necessitated by a
change of relevant laws or regulation) the handling of the change will be
terminated.
Approval
If an operative change is accepted, the Contract Managers of both parties will
note their approval on the Change Request Form, which will trigger the
implementation of the change. Customer will confirm the Change Request Form with
the issuance of a Purchase Order. If a non-operative change is accepted, the
Contract underwriters or assigned executives will note their approvals on the
Change Request Form, which will trigger the implementation of the change. Any
changes to this Agreement or a Schedule must be approved in writing and signed
by authorized officers of the parties.
Tractability and Contract History File
Backward tractability of the initial baseline contract must be maintained. All
Change Control Procedure related meetings would be recorded. The records will be
distributed to all attendees and relevant receivers in the Ericsson and Customer
organizations. All change requests must be archived.
Page 14 of 16

 



--------------------------------------------------------------------------------



 



Sample Change Request
           Appendix — 1: Sample Change Request Form
Title of Request:
_____________________________________________________________________________________________________________
From:       ¨ Ericsson            ¨ Customer
Type of Change:       ¨ Operative            ¨ Non-Operative
Description of Request
 
 

Sponsor Team

                      Name     Contact Number   Customer Program Manager:      
          Ericsson Program Manager:                

Objective of the Change and Implementation Plan
Please provide a brief overview of the objective of this change and how it will
be implemented.



 
 

Operational Consequences and Effect on KPIs/Contract Documents
Please describe the operational consequences, the effects on KPIs and Service
Levels, and any other effect on contract documents.



 
 

Page 15 of 16

 



--------------------------------------------------------------------------------



 



Sample Change Request
Consumer Experience
Please describe how this change will affect the consumer’s experience.



 
 

Service Charge Impact
Please describe how this change will affect the service charge to Customer.



 
 

Timeline

                          Day   Task     Owner     Date Completed  
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       



Submitted By:   _______________________________________   Date:  
____________________________________________________   Approved By:  
_______________________________________   Date:  
____________________________________________________   Approved By:  
_______________________________________   Date:  
____________________________________________________

Page 16 of 16

 